DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 6-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR20170011349 (hereafter KR ‘349) in view of WO2018174417 (hereafter WO ‘417)(using US2019237824 (hereafter US ‘824).
Claim 1:	KR ‘349 discloses a battery module (3000) wherein the battery module 3000 may comprise two or more battery units (3100)(as can be seen in connection with Figure 3, a battery module comprising a stack of cells formed by stacking a plurality of battery cells on top of each other, each of the plurality of battery cells comprising a positive electrode lead and a negative electrode lead), the first connecting substrate (1100) is a plate-like frame that defines the outer shape of the first connecting substrate assembly (1000), and a first positive electrode terminal (1200) and a first negative electrode terminal (1300) may be provided, preferably, the first connecting substrate (1100) can be made of an insulating material, the first connector plate assembly (1000) may further comprise a first bus bar (1400) electrically connecting the electrode leads (3100) of the battery cells (3100) included in the battery module (3000) to each other, two or more first bus bars (1400) may be provided to mediate to electrical connection between the electrode lead (3100) and the electrode lead (3100) (equivalent to a bus bar assembly), the bus bar assembly includes a plurality of connecting bus bars electrically connected to one of the positive electrode lead and the negative electrode lead included in each of the plurality of battery cells, and the first connecting substrate assembly (1000) may further include a first connecting substrate (1100). The first connection substrate (1100) is a plate-like frame defining the outer shape of the first connection substrate assembly (1000)(equivalent to the disclosed bus bar frame), and the sensor connection 1900 is connected to the printed board (1500) to transmit information of the battery module (3000) to the BMS (300)(paragraphs [0015]-[0016], [0023], [0085], and Figures 1-5). See also entire document.
KR ‘349 does not a sensor comprising a circuit board and a sensing board frame connected on a front surface of the bus bar assembly and receiving the circuit board therein in a bard embedding portion, the circuit board being electrically connected to the plurality of connection bus bars, and the plurality of bus bars of the bus bar assembly.
However, KR ‘349 discloses a first connection board assembly (1000) that can comprise a printed circuit board (1500), a voltage sensor (1600), and a temperature sensor (1700); and a sensing connector (1900) is connected to the printed circuit board (1500) so as to transmit information of a battery module (3000) to a BMS (300)(see paragraph [0085], and Figures 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module in light of the teaching of KR ‘349 such that the battery module comprises a circuit board and a sensing board frame connected on a front surface of the bus bar assembly and receiving the circuit board therein in a bard embedding portion, the circuit board being electrically connected to the plurality of connection bus bars, and the plurality of bus bars of the bus bar assembly.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery module assembly that would have enable a worker manufacturing a battery pack to easily perform a task of electrically connecting battery modules while maintaining spatial efficiency (abstract, and paragraphs [0009] and [0011]).
KR ‘349 does not disclose battery cells including at least one of a sensing negative electrode lead and a sensing positive electrode lead.
WO ‘417 discloses a pouch type secondary battery cell (10) including at least one of a sensing negative electrode lead and a sensing positive electrode lead (17)(see US ‘824, Figure 2 and paragraphs [0036]-[0054]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery cells of KR ‘349 by incorporating the battery cells of WO ‘417.
One having ordinary skill in the art would have been motivated to make the modification to provide battery cells having a simple sensing structure that would have been capable of minimizing a length of a sensing line in a pouch-type battery at which electrode leads are drawn in both direction (paragraphs [0001] and [0021]) and capable of minimizing the possibility of a short circuit between a sensing lead and an electrode lead (paragraph [0022]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein WO ‘417 further discloses that each of the positive electrode leads (13) is provided at one end portion of a respective one of the plurality of battery cells, and each of the negative electrode leads (15) is provided at the other end portion of the respective one of the plurality of battery cells (US ‘824, paragraph [0042), and
wherein each of the sensing negative electrode leads (17) is provided at the one end portion of a respective one of the plurality of battery cells at a predetermined distance from the respective positive electrode lead (13), and each of the sensing positive electrode leads (17) is provided at the other end portion of the respective one of the plurality of battery cells at predetermined distance from the respective negative electrode lead (US ‘824, paragraph [0054]).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein KR ‘349 discloses that a cathode terminal through-hole (2410) and an anode terminal through-hole (2510) are formed on both end portions of a second bus bar; a cathode terminal through-hole (2410) provides a space through which a first cathode terminal (1200) can pass, and a cathode terminal through-hole (2410) formed on the other end of the cathode bus bar provides a space through which an externa terminal can pass; and an anode terminal through-hole (2510) form on one end of a second anode bus bar (2500) provides a space through which a first anode terminal (1300) can pass (paragraph [0106], and Figures 7-8).
Thus, for reason as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the KR ‘349 combination in light of the teaching of KR ‘349 such that the sensing frame comprises a plurality of insertion grooves configured such that at least a portion of each of the connection us bars and the sensing bus bars are received within a respective one of the insertion grooves.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 and 6 wherein KR ‘349 discloses a first cathode terminal connected to any one of two or more first bus bars for electrically connecting the electrode leads, and a first anode terminal connected to the other one of the first bus bar (paragraph [0023]); and a voltage sensor (1600) coming into contact with the first bus bars (1400) or the electrode leads (3110) so as to measure voltages of the first bus bars (1400) or the electrode leads (3110)(paragraph [0085], and Figures 3-5).
Thus, for reason as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the KR ‘349 combination in light of the teaching of KR ‘349 such that the sensing assembly further comprises a plurality of sensing terminals positioned in the respective insertion grooves, each sensing terminal having one end electrically connected to the circuit board and the other end electrically connected to one of the connection bus bars or the sensing bus bars.
Claims 8-10:	The rejections of claim 8-10 are as set forth above in claim 1 above wherein KR ‘349 discloses that a cathode terminal through-hole (2410) and an anode terminal through-hole (2510) are formed on both end portions of a second bus bar, a cathode terminal through-hole (2410) formed on one end of a second cathode bus bar (2400) provides a space through which a first cathode terminal (1200) can pass, and a cathode terminal through-hole (2410) formed on the other end of the cathode bus bar provides a space through which an external terminal can pass, and an anode terminal through-hole (2510) formed on one end of a second anode bus bar (2500) provides a space through which a first anode terminal (1300) can pass (see paragraph [0106], and Figures 7-8); a cathode opening hole and an anode opening hole for exposing each of the fist cathode terminal and the anode terminal to the outside are formed on a second connection board (see claim 16); and a second connection board assembly further comprises a cathode terminal cover for covering the cathode opening hole and an anode terminal cover for covering the anode opening hole, and the cathode terminal cover and the anode terminal cover can be attachable/detachable to/from the second connection board (see claim 17).
Thus, for reason as set forth above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the KR ‘349 combination in light of the teaching of KR ‘349 such that each of the sensing terminals has a shape of an elongated plate extending in an inward direction from the circuit board, and each of the sensing terminals has an elastically deformable curved portion at an end portion of the respective sensing terminal in inward direction (claim 8), or such that  the sensing frame comprises a plurality of connection protruding portions protruding in the inward direction for supporting the sensing terminal in a horizontal direction, and wherein each of the plurality of bus bar frames comprises an insertion portion configured to receive a respective one of the connection protruding portions (claim 9), or such that the connection accommodating portion of each of the bus bar frames comprises a connection pressurizing portion pressurizing a rear side of a respective one of the plurality of connection bus bars such that a front end portion of the respective connection bars protrudes outside the connection accommodating portion, and wherein the sensing accommodating portion of each of the bus bar frames comprises a sensing pressurizing portion pressurizing a rear side of a respective one of the plurality of sensing bus bars such that a front end portion of the respective sensing bars bar protrudes outside the sensing accommodating portion (claim 10).
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein KR ‘349 further discloses a battery pack (abstract).
Claim 15:	The rejection of claim 15 is as set forth above in claim 1 wherein KR ‘349 further discloses a vehicle (Background Art).

5.	Claim 3-5, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR20170011349 (hereafter KR ‘349) in view of WO2018174417 (hereafter WO ‘417)(using US2019237824 (hereafter US ‘824) as applied to claims 1 and 2 above, and further in view of WO 2017138709 (hereafter WO ‘709)(using US 20190189979 as translation((hereafter US ‘979).
	KR ‘349 and WO ‘417 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 3:	The KR ‘349 combination discloses a first connection board (1100) is manufactured by an insert injection method so as to mutually insulate the first bus bars (1400)(paragraph [0083], and Figures 3-5).
	The KR ‘349 combination does not disclose that the connection accommodating portion and the sensing accommodating portion of each of the bus bar frames are formed at one side surface of a respective one of the plurality of bus bar frames,
	the connection accommodating portions each having-has a recessed structure such that one of the plurality of connection bus bars is received therein, and the sensing accommodating portions each having a recessed structure such that one of the plurality of sensing bus bars is received therein, and
wherein a partition wall is provided between the connection accommodating portion and the sensing accommodating portion of each of the bus bar frames to partition the respective connection accommodating portion from the respective sensing accommodating portion.
	WO ‘709 discloses that a fastening hole is formed in a sensing bus bar (220), and a fastening protrusion is formed in an insulation housing (210) such that the sensing bus bar (220) can be coupled to the insulation housing (210) in a way that the fastening protrusion is inserted into the fastening hole; and after the fastening protrusion is inserted onto the fastening hole, an outer terminal thereof is pressed or heated such that the thickness therefor gets thicker, thereby fixing the coupled state (see US ‘979, paragraph [0070], and Figures 5-6). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the KR ‘349 combination in light of the teaching of WO ‘709.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery module that would have been capable of stably maintaining contact of electrode leads while having a simple structure and high assemblability (see US ‘979, paragraph [0002]).
	Claims 4-5:	The KR ‘349 combination does not disclose that at least a portion of the
one side surface of each of the bus bar frames is accommodated on a terrace portion of a respective one of the battery cells (claim 4), or that the plurality of bus bar
frames are be-stacked on each other in a stack direction of the plurality of battery cells,
and a connection plate configured to electrically connect the plurality of connection bus bars to each other is fixed to a front surface of each of the plurality of connection bus bars.
	KR ‘349 discloses a first cathode terminal connected to any one of two or more first bus bars for electrically connecting the electrode leads, and a first anode terminal connected to the other one of the first bus bars (paragraph [0023]); and a voltage sensor (1600) coming into contact with the first bus bar (1400) or the electrode leads (3110) so as to measure voltages of the first bus bars (1400) or the electrode leads (3100)(paragraph [0085], and Figures 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module in light of the teaching of KR ‘349 such that at least a portion of the one side surface of each of the bus bar frames is accommodated on a terrace portion of a respective one of the battery cells, and that the plurality of bus bar frames are be-stacked on each other in a stack direction of the plurality of battery cells, and a connection plate configured to electrically connect the plurality of connection bus bars to each other is fixed to a front surface of each of the plurality of connection bus bars.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery module assembly that would have enable a worker manufacturing a battery pack to easily perform a task of electrically connecting battery modules while maintaining spatial efficiency (abstract, and paragraphs [0009] and [0011]).
One having ordinary skill in the art would have been motivated to make the modification to provide a battery module assembly that would have enable a worker manufacturing a battery pack to easily perform a task of electrically connecting battery modules while maintaining spatial efficiency (abstract, and paragraphs [0009] and [0011]).
Claims 11-13:  WO ‘709 discloses that at least one electrode lead (111) can be more easily mounted along an inclined surface portion (211); and the electrode lead (111) is more stably maintained inside the insulation housing (210) so as to prevent damage even if vibration or shock is applied thereto and to more effectively prevent two electrode leads (222) connected by mutually coming into contact with each other from being separated from each other (see US ‘979, paragraph [0080], and Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the KR ‘349 combination in light of the teaching of WO ‘709 such that the connection pressurizing portion of each of the bus bar frames comprises a connection support elongated at an oblique angle from a corner of the respective connection accommodating portion, an end portion of the connection support in an elongated direction elastically pressurizing the rear side of the respective connection bus bar, and wherein the sensing pressurizing portion of each of the bus bar frames comprises a sensing support elongated at an oblique angle from a corner of the respective sensing accommodating portion, an end portion of the sensing support in an elongated direction
elastically pressurizing the rear side of the respective sensing bus bars bar (claim 11), or such that the battery module comprises stopper at the connection accommodating portion of each of the bus bar frames for blocking a respective one of the connection bus bars from moving forward, and a stopper at the sending accommodating portion of each of the bus bar frames for blocking a respective one of the sensing bus bars from moving forward (claim 12), or such that the battery module comprises a bump at the connection accommodating portion of each of the bus bar frames for preventing a respective one of the connection bus bars from being displaced in a horizontal direction, and a bump at the sensing accommodating portion of each of the bus bar frames for preventing a respective one of the sensing bus bars from being displaced in the horizontal direction (claim 13). 
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery module that would have been capable of stably maintaining contact of electrode leads while having a simple structure and high assemblability (see US ‘979, paragraph [0002]).



Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729